Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 5750474) in view of Lee (US 6663989).
Sung teaches a Josephson junction (abstract) comprising a template layer, a first conductive layer wherein the first conductive layer is a perovskite, a barrier layer adjacent the first conductive layer, and a second conductive layer adjacent the barrier layer and wherein the second conductive layer is a perovskite (abstract), wherein the conductive layers have an a-axis orientation (col. 4, lines 50-60).
Sung fails to teach that the template layer has an a-axis orientation.
Lee teaches a ferroelectric structure (abstract) wherein an a-axis template supports an epitaxially formed perovskite having an a-axis orientation (col. 5, lines 15-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention to provide an a-axis oriented template supporting the a-axis conductive film (perovskite) of Sung in order to provide a configuration known in the art as taught by Lee.
Additionally, it appears that the template layer of the prior art is configured to orient subsequent layers absent a showing to the contrary.
Regarding the limitation of the first and second conductive layers, and the barrier layer are all formed via molecular beam epitaxy, it appears that the structure of the first and second conductive layers, and the barrier layer of the prior art is substantially similar to that claimed. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113 (I).
Regarding claims 2-3, Lee teaches that the template layer is supported by a buffer layer and a substrate (col. 4, lines 50-65).
Regarding claims 5-7, Sung teaches that the first and second superconductive layers comprise a-axis YBCO (col. 3, lines 30-55).
Regarding claim 10, Sung teaches that the barrier layer comprises PrGaO3, inter alia (perovskite structure, col. 3, lines 50-55).

Claims 2, 3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Lee and Char (US 5696392).
Sung teaches a product as described above in claim 1, but fails to teach the buffer layer comprises MgO.
Char, however, teaches a Josephson junction (abstract, col. 3, lines 13-25) wherein the buffer layer is MgO (col. 14, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention to provide the buffer material as MgO in Sung in order to provide a configuration known in the art as taught by Char.
Regarding claims 2 and 3, Char teaches a substrate and buffer layer supporting the subsequent layers of the Josephson junction (col. 14, lines 25-45).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Lee and Gilbert (US 2012/0252676).
Sung teaches a product as described above in claim 1, but fails to teach that the template layer is LGSO.
Gilbert, however, teaches a superconducting structure (abstract) wherein a substrate for depositing a superconducting layer includes LGSO (para. 0140).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention to provide the template (layer on which the superconducting layer is deposited) layer comprising LGSO in Sung in order to provide a configuration known in the art as taught by Gilbert.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Lee and Adachi (US 2004/0077504).
Sung teaches a product as described above in claim 1, but fails to teach that the other one of the conductive layers comprises a perovskite other than YBCO.
Adachi, however, teaches a Josephson junction (abstract) wherein the first and second conductive layers (electrodes) comprise YBCO/NdBCO (abstract, para. 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention was filed to provide the first and second conductive layers (electrodes) comprise YBCO/NdBCO in Sung in order to provide a configuration known in the art as taught by Adachi.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Lee and Jia (US 6476413).
Sung teaches a product as described above in claim 1, but fails to teach that the barrier layer comprises PBCO.
Jia, however, teaches a Josephson junction (abstract) wherein the barrier layer is PBCO (col. 6, lines 20-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention to provide the barrier layer is PBCO in Sung in order to provide a configuration known in the art as taught by Jia.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Lee and either one of Itozaki (US 5910662) or Hauptmann (US 2007/0157873).
Sung teaches a product as described above in claim 1, but fails to teach that the substrate layer comprises SiC.
Hauptmann, however, teaches an electronic structure comprising a Josephson junction (abstract, para. 0067) wherein the substrate is SiC (para. 0041).
Itozaki teaches a superconductor structure (abstract) wherein a superconductor film structure is deposited on a substrate of SiC (col. 3, lines 10-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention to provide a substrate comprising SiC in Sung in order to provide a configuration known in the art as taught by Hauptmann and Itozaki, respectively.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Lee and Char and Goyal (US 5739086).
Sung teaches a product as described above in claim 1, but fails to teach the template layer comprises YBCO in the a-axis orientation.
Goyal, however, teaches a superconductor structure (abstract) wherein a YBCO template supports a YBCO film (col. 12, lines 25-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention to provide a YBCO template that supports a YBCO film in Sung in order to provide a configuration known in the art as taught by Goyal.
Additionally, Lee teaches that the template has an a-axis orientation.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Lee and Char and either one of Itozaki (US 5910662) or Hauptmann (US 2007/0157873).
Sung teaches a product as described above in claim 1, but fails to teach that the substrate layer comprises SiC.
Hauptmann, however, teaches an electronic structure comprising a Josephson junction (abstract, para. 0067) wherein the substrate is SiC (para. 0041).
Itozaki teaches a superconductor structure (abstract) wherein a superconductor film structure is deposited on a substrate of SiC (col. 3, lines 10-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention to provide a substrate comprising SiC in Sung in order to provide a configuration known in the art as taught by Hauptmann and Itozaki, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735